          Case 8-18-76577-reg           Doc 14      Filed 01/18/19      Entered 01/18/19 14:26:29



UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK
____________________________________X
In re:                                                    tmm1634
                                                                        CHAPTER 13
WILLIAM A. HAUPT



                                                          CASE NO. 18-76577-736
CATHERINE HAUPT



                          Debtor(s).                        ORDER CONFIRMING PLAN
_____________________________________X
         The Debtor’s plan filed with the Court having been transmitted to all creditors; and the deposit required by
the plan having been made; and it having been determined after notice and a hearing that the requirements of Section
1325(a)(1) through (6) have been complied with;
IT IS ORDERED THAT:
         The Debtors plan be and it hereby is confirmed and that 30 days after the filing of the petition and each
month thereafter until further Order, the Debtor shall pay to
MICHAEL J. MACCO, TRUSTEE, 2950 Express Drive South, Suite 109, Islandia, NY, 11749, the monthly sum set
forth in the plan.
         That the percentage stated in the plan for payments to unsecured creditors will be the minimum paid to all
unsecured creditors. If all Proofs of Claim are not filed as scheduled, the unsecured creditors shall be paid pro rata,
but in no event shall they receive more than 100% of their claim as filed, nor shall the amount to be distributed be
less than all sums due under the terms of the plan.
         The Trustee retains the option to pay unsecured creditors either subsequent to the payment of secured and
priority creditors or concurrently with secured and priority creditors. Further, reference made in the Plan to the
avoidance of lien(s), if any is explicitly not approved by the Court and the plan is null and void, in part, concerning
the avoidance of any liens.
         That pursuant to 11 U.S.C. Section 1327, the Debtor’s real property shall remain property of the estate, title
to which is vested in the Trustee until dismissal or closing of the case or until further order of this Court. By virtue
thereof, the debtor shall not sell, encumber or assign or otherwise transfer said real property without prior Court
approval upon proper application.
         All property of the estate, including any income, earnings, or, or other property which may become a part of
the estate during the administration of the case which property is not proposed, or reasonably contemplated, to be
distributable to claimants under the Plan shall revest in the Debtor(s); provided however, that no property received by
the Trustee for the purpose of distribution under the Plan shall revest in the Debtor(s) except to the extent that such
property may be in excess of the amount needed to pay in full all allowed claims as provided in the Plan. Such
property as may revest in the Debtor(s) shall so revest upon the approval by the Court of the Trustee’s Final Report
and Account.




                                                                        ____________________________
     Dated: Central Islip, New York                                          Robert E. Grossman
            January 18, 2019                                            United States Bankruptcy Judge
